949 So. 2d 425 (2007)
John C. JENNISKENS, Glenn Rau Jenniskens, and Elizabeth Connick, Scott Walker and Michelle Hebert Walker
v.
PARISH OF JEFFERSON.
No. 2006-C-2808.
Supreme Court of Louisiana.
February 16, 2007.
In re Walker, Scott; Jenniskens, Glenn Rau; Walker, Michelle Hebert; Jenniskens, John C. et al.; Connick, Elizabeth;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. B, No. 605,840; to the Court of Appeal, Fifth Circuit, No. 06-CA-252.
Denied.
TRAYLOR, J., would grant.